UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6396


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

HOMER RICHARDS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:93-cr-00062-JCC-2)


Submitted:   July 27, 2011                  Decided:   August 10, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Homer Richards, Appellant Pro Se.   Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Homer   Richards     appeals    the   district   court’s     order

denying his motions for DNA testing, discovery, and appointment

of counsel.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        United States v. Richards, No. 1:93-cr-00062-

JCC-2 (E.D. Va. filed Mar. 1, 2011, and entered Mar. 2, 2011).

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2